Citation Nr: 1538393	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-32 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for arthritis, also claimed as a bone disability.

3.  Entitlement to service connection for a sleeping disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to March 1994, January 2007 to March 2008, and July 2008 to January 2010 with additional service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the disabilities on appeal. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  The Board has reviewed these records.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability was not shown during service and is not shown to be related to service.

2.  The Veteran does not currently have arthritis, also claimed as a bone disability.

3.  The Veteran does not have diagnosed sleep apnea and diagnosed insomnia was not shown during service and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for arthritis, also claimed as bone disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in a letter mailed in January 2010, prior to the initial adjudication of the claims.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that pertinent post-service records have been associated with the claims file.  Unfortunately, some of the Veteran's service treatment records are presumed lost.  In such cases, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been lost or were destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO notified the Veteran by way of letters dated in August 2008, November 2010 and May 2011 that the Army National Guard and the Records Management Center could not locate additional service records.  The Veteran was informed that if he had copies of any service medical records in his possession, he should forward them to VA at once and that he could submit alternate sources of evidence.  He was further informed that if he did not submit such records authorized benefits might not paid prior to the first of the month after a reply was received.  In May 2008, the National Guard informed the RO that they could not locate the records after using all available resources and if they were recovered, a copy would be furnished to VA.  In February 2011, the Records Management Center informed VA that there were no records at the facility but they would be forwarded if located at a later date.  Both facilities indicated that the records were not located at the facility but they would be forwarded if eventually recovered.   Based on these responses, the Board finds that further efforts to obtain the records from these facilities would be futile.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  
Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that he is entitled to service connection for a cervical disability, arthritis, also claimed as a bone disability, and a sleeping disability.

As will be explained below, the record does not show that the Veteran has a current arthritis/bone disability, affecting joints other than the cervical spine, during the pendency of the claim or in proximity thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  

The available service and post-service treatment records do not show diagnoses of a cervical disability, arthritis, also claimed as a bone disability, or a sleeping disability.  

The Veteran was afforded a VA examination in April 2008 in which the musculoskeletal findings showed full active range of motion of the spine and joints, no pain elicited or functional loss; the examination was unremarkable.  Neurological examination findings showed that the Veteran was alert and oriented in time, place, and person with no gross cognitive dysfunction.

A January 2012 VA treatment record includes a diagnosis of cervical spondylosis.  However, the Veteran has not asserted that he had an injury or disease in service that resulted in current disability.  Moreover, the disability is not shown during service, nor is arthritis shown to have manifested within one year of discharge from a period of active duty.  In February 2008, following deployment to Cuba, the Veteran completed a post-deployment health assessment in which he denied having weakness, muscle aches, or swollen, stiff or pain joints.  Similarly, service treatment records from his last period of active service do not reveal any evidence of a cervical spine disability.  Instead, these service treatment records showed that there were no abnormalities with respect to the cervical spine and a cervical spine x-ray report of November 2009 indicated there was no evidence of fracture, the neural foramina were patent bilaterally and mineralization was normal.

The Veteran asserted in the notice of disagreement that he was treated for the disability in service.  However, the service treatment records from the last two periods of active service, including records in November 2009, indicate that he did not report symptoms with respect to a cervical spine disability nor was such a disorder found on evaluation.  As the evidence, including the lay statements, does not show there was an injury or disease during service and there is no lay or medical evidence indicating there may be a nexus to a period of service, a VA examination is not warranted.  In addition, as the evidence does not show the cervical spine disorder either began in or is related to service, service connection is not warranted.   
 
The January 2012 VA treatment record also indicated that the Veteran had insomnia and suspected obstructive sleep apnea.  In September 2012, however, a VA clinician indicated that the Veteran's polysomnograph was negative and prescribed medication for insomnia.  Although the Veteran asserts that he has sleep apnea, a polysomnograph was noted to be negative.  As the Veteran is not competent to diagnose sleep apnea as such is beyond the ability of a lay person to observe, his statement is not entitled to probative weight.  In addition, as the medical evidence indicates that polysomnograph testing was negative, there is no competent evidence showing the Veteran has sleep apnea.  Regarding insomnia, the Veteran asserted that he was treated for a sleep disorder in service, but did not indicate when.  In February 2008, the Veteran specifically denied experiencing sleep problems and the service treatment records from his last period of service do not reflect any complaints with respect to a sleep problem.  In that regard, a problem list from November 19, 2009, did not include a sleep disorder.  This is probative evidence against the claim.  

As the evidence does not show the Veteran had a sleep disorder in service and there is no lay or medical evidence indicating there may be a nexus between current insomnia and a period of service, a VA examination is not warranted.  In addition, as the evidence does not show that insomnia either began in or is related to service, service connection is not warranted.  
  
The Board notes that while the Veteran is competent to report his symptoms, the issue of whether he currently has an arthritis/bone disability is a complex medical matter; that is, not capable of lay observation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make such a diagnosis.  Id.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge).  Thus, to the extent that the Veteran's statements are offered as proof of a diagnosed disability, his statements are not to be considered as competent evidence favorable to claim.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board"). 

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, since a condition precedent for establishing service connection is the Veteran being diagnosed with the disability during the pendency of the appeal and the Veteran does not have such diagnoses, the Board finds that entitlement to service connection must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The VA treatment records and the available service treatment records including from his last two periods of active service are negative for a disability diagnosed as arthritis or a bone disability or symptoms thereof.  Moreover, the Veteran has not reported recurrent or persistent symptoms of such a disability in connection with his claim and therefore a VA examination is not warranted.  

The Board has considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); See also, e.g., Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for arthritis, also claimed as bone disability, is denied.

Entitlement to service connection for a sleeping disability is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


